09-5315
    Ali v. Holder
                                                                                  BIA
                                                                           USCIS AAO
                                                                          A073 646 265
                                                                          A093 081 239


                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 10th day of August, two thousand twelve.
    PRESENT:
             JON O. NEWMAN,
             ROBERT A. KATZMANN,
             CHRISTOPHER F. DRONEY,
                    Circuit Judges.
    _______________________________________
    MD ARSHED ALI, AKA MOHAMMAD ARSHED ALI,
                    Petitioner,
                    v.                                     09-5315
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _______________________________________
    FOR PETITIONER:                Thomas V. Massucci, New York, N.Y.
    FOR RESPONDENT:                Tony West, Assistant Attorney
                                   General; Terri J. Scadron, Assistant
                                   Director; Anthony W. Norwood, Senior
                                   Litigation Counsel, Office of
                                   Immigration Litigation, Civil
                                   Division, United States Department
                                   of Justice, Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Mohammad Arshed Ali, a native and citizen of

Bangladesh, seeks review of a December 8, 2009 order of the

BIA ordering Ali’s removal and, in that review, see 8 U.S.C.

§ 1255a(f)(4)(A), seeks review of an April 28, 2009 order of

the Administrative Appeals Office (“AAO”) of the United

States Citizenship and Immigration Services (“USCIS”)

denying his application for status as a permanent resident

under the Legal Immigration Family Equity Act of 2000 (“LIFE

Act”), Pub. L. 106-553, 114 Stat. 2762 (2002).   In re MD

Arshed Ali, No. A073 646 265 (B.I.A. Dec. 8, 2009); In re

Mohammad Arshed Ali, No. A093 081 239 (USCIS AAO Apr. 28,

2009).   We assume the parties’ familiarity with the

underlying facts and procedural history in this case.

    The AAO denied Ali’s application for legalization under

the LIFE Act because it found that his 1994 asylum

application contradicted his claim that he entered the

United States in 1981.   Ali argues that this was error

because the facts alleged in his asylum application were


                              2
false.    Ali further argues that the AAO failed to consider

the fact that he applied for legalization under the LIFE Act

before he applied for asylum.

    To establish his eligibility for legalization under the

LIFE Act, Ali was required to establish that he entered the

United States before January 1, 1982.   See 8 U.S.C. §

1255a(a)(2)(A).   “[T]he findings of fact and determinations

contained in [the administrative] record shall be conclusive

unless the applicant can establish abuse of discretion or

that the findings are directly contrary to clear and

convincing facts contained in the record considered as a

whole.”   8 U.S.C. § 1255a(f)(4)(B).

    In this case, the AAO did not err in concluding that

the documents that Ali submitted to the AAO to show that he

entered the United States in 1981 were contradicted by his

asylum application, which stated that he left Bangladesh in

1989 and described Ali’s activities in Bangladesh throughout

the 1980s.   The AAO additionally did not err in concluding

that Ali’s admission that his asylum application was false

called into question the reliability of the documents he

submitted in support of his legalization application.    Cf.

Qin Wen Zheng v. Gonzales, 500 F.3d 143, 146-49 (2d Cir.



                                3
2007) (relying on the doctrine falsus in uno, falsus in

omnibus to conclude that the BIA does not abuse its

discretion in declining to credit documentary evidence

submitted by an alien who was found not credible by an IJ).

Contrary to Ali’s claim that the AAO decision fails to

accord collateral estoppel effect to the IJ’s decision that

Ali’s statements were false, the falsity of his previous

asylum application does not establish the truth of his

legalization claim.

    Additionally, while Ali argues that the AAO failed to

consider the fact that he first applied for legalization

before he filed his application for asylum, the record does

not support this claim.    Cf. Xiao Ji Chen v. U.S. Dep’t of

Justice, 471 F.3d 315, 338 n. 17 (2d Cir. 2006) (presuming

that an administrative adjudicator has taken into account

evidence in the record unless the record compellingly

suggests otherwise).

    Accordingly, the AAO did not err in concluding that Ali

failed to prove that he entered the United States before

January 1, 1982, and therefore that he did not establish his

eligibility for legalization under the LIFE Act.    See 8

U.S.C. § 1255a(f)(4)(B).   For this reason, the petition for


                               4
review is DENIED.   As we have completed our review, the

pending motion for a stay of removal in this petition is

DENIED as moot.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              5